The Court in Bank:
As the opinion of Department One contains a correct exposition of the law applicable to this case, we adopt the same as the opinion of the Court in Bank.
On reversing the judgment of the Court below this Court remanded the case to that Court for a new trial. Appellant’s counsel moves that the judgment of this Court be so modified as to direct the Court below to enter a judgment in favor of the plaintiff and against the defendant. This motion must be denied. We are of the opinion that the case is one in which a new trial should be had if either party desires it.
Motion denied.